Name: Commission Regulation (EU) NoÃ 884/2010 of 7Ã October 2010 amending Regulation (EC) NoÃ 1464/2004 as regards the withdrawal time of the additive Ã¢ MontebanÃ¢ , belonging to the group of coccidiostats and other medicinal substances Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  food technology; NA
 Date Published: nan

 8.10.2010 EN Official Journal of the European Union L 265/4 COMMISSION REGULATION (EU) No 884/2010 of 7 October 2010 amending Regulation (EC) No 1464/2004 as regards the withdrawal time of the additive Monteban, belonging to the group of coccidiostats and other medicinal substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 13(3) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) Regulation (EC) No 1831/2003 provides for the possibility to modify the authorisation of a feed additive further to a request from the holder of the authorisation and an opinion of the European Food Safety Authority (the Authority). (3) The use of narasin (Monteban) was authorised for 10 years for chickens for fattening by Commission Regulation (EC) No 1464/2004 of 17 August 2004 concerning the authorisation for 10 years of the additive Monteban in feedingstuffs, belonging to the group of coccidiostats and other medicinal substances (2). (4) The holder of the authorisation submitted an application for a modification of the authorisation of this additive to reduce the withdrawal time before slaughtering from one day to zero days. The holder of the authorisation submitted the relevant data to support its request. (5) The Authority concluded in its opinion of 10 March 2010 that the use of Monteban in chickens for fattening at the maximum dose proposed, and without applying a withdrawal period, is safe for the consumer and that, therefore, the request for reducing the withdrawal time from one day to zero days can be accepted (3). (6) The conditions provided for in Article 5 of Regulation (EC) No 1831/2003 are satisfied. (7) Regulation (EC) No 1464/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In the ninth column, Other provisions, of the table in the Annex to Regulation (EC) No 1464/2004, the sentence Use prohibited at least one day before slaughter. is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 270, 18.8.2004, p. 8. (3) EFSA Journal 2010; 8(3):1549.